Rudkin, J.
(dissenting) — The writ of prohibition “arrests the proceedings of any tribunal, corporation, board or person, when such proceedings are without or in excess of the jurisdiction of such tribunal, corporation, board or person.” Bal. Code, § 5869.
“Where the inferior court has jurisdiction of the matter in controversy, prohibition will not lie. The writ does not lie to prevent a subordinate court from deciding erroneously, or from enforcing an erroneous judgment in a case in which it has a right to adjudicate, and it matters not whether the court below has decided correctly or erroneously; its jurisdiction of the matter in controversy being conceded, prohibition will not lie to prevent an erroneous exercise of that jurisdiction. The exercise of power which it is sought to prohibit must be wholly unauthorized by law. Mere errors or irregularities in the proceedings which do not go to the jurisdiction will not be considered upon the application for a writ of prohibition. The sole question is as to the jurisdiction of the inferior court to take the proposed action, and the merits of the action will not be considered. Even consent of parties will not authorize the court to determine the merits. The writ cannot be used as a process for the review and correction of errors in inferior tribunals. Relief must be sought in one of the appropriate proceedings provided by law for the correction of errors. The improper decision of a jurisdictional question is not ground *655for the writ where the inferior court had jurisdiction to determine that question.” 23 Am. & Eng. Ency. Law (2d ed.), p. 200 et seq.
Superior courts and their judges “shall have power to issue writs of mandamus, quo warranto, review, certiorari, prohibition and writs of habeas corpus, on petition by or on behalf of any person in actual custody in their respective counties.” Const., art 4, § 6.
“A writ of review shall be granted by any court, except a police or justice court, when an inferior tribunal, board or officer, exercising judicial functions, has exceeded the jurisdiction of such tribunal, board or officer, or one acting illegally, or to correct any erroneous or void proceeding, or a proceeding not according to the course of the common law, and there is no appeal, nor in the judgment of the court, any plain, speedy and adequate remedy at law.” Bal. Code, §' 5741 (P. C. § 1396).
Jurisdiction is the power to hear and determine.
“The test of jurisdiction is whether the tribunal has power to enter upon the inquiry, and not whether its conclusions in the course of it were right or wrong.” Colton, v. Beardsley, 38 Barb. 29.
See, also, Otis v. The Rio Grande, 1 Woods 279; Johnson v. Miller, 50 Ill. App. 60; Van Fleet’s Collateral Attack, p. 70 et seq.
“Jurisdiction of the subject-matter is power to adjudge concerning the general question involved. . . . It is the power to act upon the general, and, so to speak, the abstract question, and to determine and adjudge whether the particular facts presented call for the exercise of the abstract power.” Per Folger, J., in Hunt v. Hunt, 72 N. Y. 217.
“A justice of the peace . . . has no jurisdiction to try a man for felony, or to sentence to the penitentiary. That is a subject-matter which is entirely outside of his jurisdiction. If he assumes to try a man for manslaughter, and sentences him to the penitentiary, he is proceeding in a direction which is. entirely outside of the scope of his jurisdiction. On the *656other hand, he may have jurisdiction of assaults and batteries, and does in most states. Suppose he proceeds to try a man charged with assault and battery, and suppose, in fact, the assault and battery was committed outside of the county over which his jurisdiction extends; then, although his judgment would be erroneous, and in excess of his jurisdiction, yet having jurisdiction of the subject-matter of assault and battery, and of the person of the defendant, it lies with him to determine whether such particular assault and battery comes within his jurisdiction; and his determination, though erroneous, ought not to subject him to an action for damages. He has jurisdiction of the subject-matter, and it is for him to determine whether the case is within his jurisdiction. He has the right to determine the question; and although he may determine wrongly,and although it may be a case which does not come within the limitation of his jurisdiction, and although he may have exceeded his authority, yet he had the power and the right to determine whether or no he had that jurisdiction, and it cannot be said to be a case wherein the entire subject-matter was outside of his jurisdiction.” Per Brewer, J., in Cooke v. Bangs, 31 Fed. 640.
When an application for a writ of review is presented to one of the courts of this state, the court to which the application is made must determine at the threshold of the proceeding whether the inferior board or tribunal is exercising judicial functions, and whether it is exceeding its jurisdiction, or is acting illegally, or whether its proceedings are erroneous or void or not according to the course of the common law, and there is no appeal and no plain, speedy, and adequate remedy at law. In making such determination the court necessarily acts within its jurisdiction, and an erroneous decision of the questions thus presented for consideration will not oust the court of jurisdiction or render its judgment void. To hold that a court of general jurisdiction exceeds that jurisdiction every time it issues a writ or grants any other form of relief in an improper case or upon an improper showing, is to lose sight of all distinction between a want of jurisdiction and mere error in the exercise of jurisdiction. Such a holding *657practically limits the term “jurisdiction” to the power to hear and determine rightly and without error.
When the application for a writ of prohibition was presented to this court, it was incumbent on us to determine whether the court below was acting without or in excess of jurisdiction, and will it be claimed that the jurisdiction of this court would be ousted by an erroneous decision of that question? It seems to me that, under the constitution and laws of this state, the superior court of Pierce county has unquestioned jurisdiction to issue a writ of review, and to determine any and all questions upon which the rightful issuance of such writ depends, and that mere error in the exercise of that jurisdiction cannot be corrected in a proceeding of this kind.